Fourth Court of Appeals
                                San Antonio, Texas
                                      JUDGMENT
                                    No. 04-13-00511-CR

                                Timothy Paul MURNANE,
                                        Appellant

                                             v.

                                   The STATE of Texas,
                                         Appellee

                 From the 399th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2012CR5755
                          Honorable Ray Olivarri, Judge Presiding

     BEFORE CHIEF JUSTICE STONE, JUSTICE ALVAREZ, AND JUSTICE CHAPA

        In accordance with this court’s opinion of this date, we WITHDRAW our December 19,
2013 order and REINSTATE this appeal on this court’s docket. Appellant’s motion to dismiss
this appeal is GRANTED; this appeal is DISMISSED. Appellate counsel’s motion to withdraw is
GRANTED.

      SIGNED February 5, 2014.


                                              _________________________________
                                              Patricia O. Alvarez, Justice